ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Contract Decor, Inc.                             )     ASBCA Nos. 61336, 61564
                                                 )
Under Contract No. GS-03F-052CA                  )
 Delivery Order No. W9128F-16-F-0023             )

APPEARANCES FOR THE APPELLANT:                         Ian R. Feldman, Esq.
                                                       Meredith D. Stewart, Esq.
                                                        Clausen Miller P.C.
                                                        Irvine, CA

APPEARANCES FOR THE GOVERNMENT:                        Michael P. Goodman, Esq.
                                                        Engineer Chief Trial Attorney
                                                       Stanley E. Tracey, Esq.
                                                       Erin K. Murphy, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       Pursuant to appellant's June 19, 2018 correspondence, which states that the parties
have reached a settlement agreement finally resolving the above-captioned appeals, the
above-captioned appeals are hereby DISMISSED WITH PREJUDICE.

       Dated: June 25, 2018



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61336, 61564, Appeals of Contract
Decor, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals